DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants' representative Devin Looijen on 08/31/2021.
The application has been amended as follows: 
Claims 21-27 are cancelled as being drawn to a non-elected invention with traverse. Claims 21-27 were withdrawn with traverse in the Response to Election filed on 05/12/2020.

Allowable Subject Matter
Claims 1-11, 20, 28, 37-43 are allowed over the prior art of record in light of the amendments and arguments filed through RCE filed on 08/30/2021.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not show or reasonably suggest the claimed invention.
The closest prior art of record is Vander Wel (U.S PG Pub 20110006460A1). Similar to the claimed invention, Vander Wel discloses a method for compacting a laminate onto a surface of a forming tool with the steps of placing the laminate onto the forming tool, aligning a pressure foot of a compaction device over the laminate, gripping the compaction device directly to the surface of the forming tool prior to initiating compaction of the laminate, compacting the laminate with the pressure foot of the compaction device, and removing the compaction device from the forming tool. Vander Wel does not disclose the steps of rotating the electromagnets of the compaction device into alignment with a surface of the forming tool, and further does not disclose the compaction device being distinct from the forming tool, and finally also does not disclose the pressure foot being operated independently of the electromagnets.
Some of these features are known individually from different prior art references, such as Childress (U.S PG Pub 20140216642A1) and Takano (U.S PG Pub 20180229406A1) who both disclose the forming tool being distinct from the compaction device. Thus, the prior art as a whole fails to reasonably show or suggest the totality of the claimed invention. 
Specifically, the prior art as a whole fails to show or suggest the steps of rotating the electromagnets of the compaction device into alignment with a surface of the forming tool and the pressure foot being operated independently of the electromagnets. In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the instant invention without hindsight. For the foregoing reasons, the invention is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746